Crosby, J.
This is an action to recover damages for an alleged false representation made by the defendants to the plaintiff in a written agreement, in which the defendants were to sell and the plaintiff to buy certain real estate. The alleged false representation is that the basement of the building on the premises was rented to one LeMaire for $50 per month.
*442The basement was rented to LeMaire by the defendants about April 4, 1923, and was occupied by him until the following December. During his occupancy, there was certain machinery in the basement owned by the defendants which the tenant used in connection with his vulcanizing business; and the defendants also furnished him light, heat and power used in connection with his business. The defendants occupied a store in the building where automobile tires and other merchandise were sold.
The defendant Fred E. Atherton, his bookkeeper, and LeMaire, each testified that the rent of the basement was $50 a month and that that amount was paid by LeMaire. There was also evidence to show that the tenant agreed to change automobile tires for the defendants and that such services were to offset the light, heat, power and machinery furnished by the defendants. Although Atherton testified on cross-examination that the $50 rental of the basement included light, heat, power and machinery, the jury were not required to credit that evidence, but could have believed his previous testimony that the rent agreed upon and actually paid was $50 a month. The agreement shows that what was rented was the basement and that nothing else was included.
Upon all the evidence and the rational inferences to be drawn therefrom, the jury were warranted in finding that the light, heat, power and machinery furnished were outside the written agreement, and were paid for by the tenant by services rendered in changing tires. Upon the jury so finding there would be no evidence to show that the representation that the basement was rented for $50 a month was false. The presiding judge, under appropriate instructions, left it to the jury to determine whether the basement alone was rented for $50 per month, and whether the services rendered by the tenant were agreed to be in payment for what was furnished by the defendants apart from the occupancy of the basement. We find no reversible error.

Exceptions overruled.